Citation Nr: 1428342	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-44 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, K.K. and D.K.



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran had a period of temporary duty (TDY) in the U.S. Army Reserve from April 24, 1972, to July 23, 1972, and additional U.S. Army Reserve service.  See generally 38 C.F.R. § 3.6 (2013).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claims of service connection for Parkinson's disease.

This matter also is on appeal from a January 2010 rating decision in which the RO denied the Veteran's claim of entitlement to a TDIU.  

A Travel Board hearing was held at the RO in June 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  The Board notes the Veteran submitted a letter dated May 2014, in which he requested a 90 day extension in order to submit additional evidence in support of his claim.  However, the Board is not presently issuing a decision in the Veteran's case, and thus a 90 day extension is not required, as the Veteran will be afforded the opportunity to submit additional evidence on remand.  

REMAND

The Board must remand the issue of service connection for Parkinson's disease, to include as due to herbicide exposure and entitlement to a TDIU, for additional development due to an inadequate medical examination.  The Board finds the April 2014 medical opinion is inadequate to adjudicate the Veteran's claim because it did not consider all relevant evidence.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

The Veteran's available service personnel records confirm that he was on TDY at Fort Gordon, Georgia, between April 1972 and July 1972.  The Department of Defense (DOD) has informed VA that there was limited use of tactical herbicides including Agent Orange, during testing at Fort Gordon, Georgia, between July and October 1967, several years before the Veteran was on TDY at this facility. 

The Veteran has also asserted that air quality was terrible at the Base due to proximity to a paper mill.  The Veteran reported there were serious pollution problems on the Base, including heavy metals and other toxins in the water and on the ground.  See December 2007 letter. 

The Veteran also submitted a research report pertaining to Fort Gordon from the Army Defense Environmental Restoration Program.  This report states that varieties of wastes were generated at Fort Gordon, including solvents, mercury, TCE, pesticides, herbicides, and radiological wastes.  The report noted that a study conducted in 1994 determined there were low levels of contamination of TCE, volatile organic compounds (VOC's) and semi-volatile organic compounds (SVOCs) in the soil, sediment, surface water, and groundwater. Investigations revealed arsenic and lead present in soil and tetrachlorethylene present in groundwater.  See July 2006 Report.

The Veteran's wife testified in June 2012 that the Veteran experienced early signs of Parkinson's disease within a few years of leaving Fort Gordon in the 1970's, such as leg movements during sleep. She noted that the Veteran was diagnosed with Parkinson's disease in 1999.

The Veteran was afforded a VA examination in September 2013. After examination, the Veteran was diagnosed with Parkinson's disease. The examiner opined that since the evidence did not demonstrate that the Veteran was exposed to herbicides while in the US Army Reserves, his Parkinson's disease is less likely than not related to service. The examiner explained that Parkinson's is usually idiopathic; however, it can be attributed to known genetic factors and a number of environmental factors have been associated with increased risk of Parkinson's, including pesticide exposure, head injuries, living in the country or farming, as well as rural environments and the drinking of well water, as they are indirect measures of exposure to pesticides. The examiner stated that implicated agents include insecticides and pesticides, and heavy metal exposure has been proposed to be a risk factor. 

Again in April 2014, the Veteran underwent a VA examination in order to determine whether his Parkinson's disease was etiologically related to service.  The Board finds, however, that the September 2013 and April 2014 VA examinations and opinions are not adequate to adjudicate the claim of service connection because the examiners did not acknowledge the symptoms reported to have begun shortly after service, including the wife's statement made during the June 2012 Board hearing that the Veteran experienced early signs of Parkinson's disease within a few years of leaving Fort Gordon in the 1970's, such as leg movements during sleep.  In addition, the examiners did not acknowledge: (1) the Army Defense Environmental Restoration Program report regarding contaminants at Fort Gordon, and (2) the Veteran's report of proximity to a paper mill and of pollution at the Fort Gordon.  In light of the foregoing, the Board is of the opinion that the September 2013 and April 2014 VA medical opinions are incomplete and require clarification.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the Veteran's TDIU claim, the Board notes that since adjudication of the Veteran's service connection claim for Parkinson's disease likely will affect adjudication of his TDIU claim, these claims are inextricably intertwined.  Thus, adjudication of the Veteran's TDIU claim must be deferred.  See Harris v Derwinski, 1 Vet App 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

In addition, the Veteran indicated in his May 2014 statement that he required additional time in which to submit additional evidence in support of his claim.  Therefore, on remand, the Veteran should be provided with another opportunity to submit any additional evidence relating to his claims and to identify any outstanding private treatment records for VA  to obtain relating to his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran asking if he has any additional evidence to submit relating to his claims, and asking that he identify any outstanding private treatment records relating to his claims and complete the requisite Forms 21-4142 authorizations.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.


2.  After the above development has been completed, arrange to have the Veteran's entire claims file reviewed by the VA examiner who conducted the April 2014 examination (if available), or another appropriate medical professional, for the purpose of providing an addendum to the opinion on the following question:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's Parkinson's disease began during service or is causally or etiologically due to service, to include exposure to hazardous chemicals and/or herbicides during service?

(b)  In doing so, the examiner must acknowledge symptoms reported shortly after service, specifically the Veteran's wife's contentions that the Veteran began exhibiting early signs of Parkinson's disease within a few years of separation from service. 

(c)  The examiner must also discuss the Army Defense Environmental Restoration Program report regarding contaminants at Fort Gordon, as well as the Veteran' s report of proximity to a paper mill and of pollution at the Base.  The examiner must indicate whether there is any possible relationship between these known contaminants at Fort Gordon and the Veteran's later diagnosed Parkinson's disease.

The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the opinion report.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

3.  Then, the AMC should readjudicate the claim on the merits.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



